 1
         MARK W. COLEMAN #117306
 2     NUTTALL COLEMAN & DRANDELL
                   2333 MERCED STREET
 3               FRESNO, CALIFORNIA 93721
                    PHONE (559) 233-2900
 4                   FAX (559) 485-3852


 5
     Attorneys for Defendant,
 6                  PA NHIAG VANG

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            Case No.: 1:17-CR-00173-DAD-BAM
11

12                   Plaintiff,

13          v.                                            STIPULATION TO CONTINUE
                                                          SENTENCING HEARING AND ORDER.
14
     PA NHIAG VANG,
15
                     Defendants.
16

17

18          IT IS HEREBY STIPULATED by and between attorneys for the respective clients

19   that the Sentencing Hearing currently scheduled for April 1, 2019, be continued to May 13,

20   2019, at 10:00 a.m., or as soon thereafter as is convenient with the court’s calendar.

21          This continuance is requested by counsel for Defendant VANG, due to a need to have

22   Defendant evaluated prior to Sentencing. Specifically, in meeting with Defendant, and during

23   the course of the probation interview, client raised issues not raised previously with respect to

24   her mental health. Counsel believes it is important that Defendant be evaluated by a mental

25   health professional prior to sentencing. Therefore, additional time is needed for counsel to

26   have Defendant evaluated.

27          The parties agree that the dates for submitting formal objections to the Presentence

28   Investigation Report be continued in accordance with the new Sentencing date.


                                                      1
 1          Counsel for Defendant has corresponded with Assistant U.S. Attorney, Vincenza

 2   Rabenn, who has no objection to this continuance.

 3   Dated: March 18, 2019.                              NUTTALL COLEMAN & DRANDELL

 4                                                        /s/ Mark W. Coleman
                                                         MARK W. COLEMAN
 5                                                       Attorney for Defendant
                                                         PA NHIAG VANG
 6

 7
     Dated: March 18, 2019.
 8
                                                          /s/ Vincenza Rabenn
 9                                                       VINCENZA RABENN
                                                         Assistant United States Attorney
10

11                                             *****

12          IT IS SO ORDERED that the Sentencing currently scheduled for April 1, 2019, at

13   10:00 a.m., be continued to May 13, 2019, at 10:00 a.m.

14          IT IS FURTHER ORDERED that the deadlines for filing formal objections be

15   extended in accordance with the new Sentencing date.

16
     IT IS SO ORDERED.
17
        Dated:    March 18, 2019
18
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                   2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
